   

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

orb MAY.

 

hc uneeggeAReh CSN i SRL AMEN

MARK COX,

Plaintiff,
-against-

ORDER
GERMAN KITCHEN LLC, GERMAN

KITCHEN CENTER, NEW YORK, LLC, 17 Civ. 6081 (GBD)
and MAYAN METZLER,

Defendants.

GEORGE B. DANIELS, District Judge:

The oral argument scheduled for June 9, 2021 at 11:00 am is rescheduled to 11:30 am.

Dated: May 25, 2021
New York, New York
SO ORDERED.

 

hag o & D onl.

PRqE. DANIELS
[TEDSTATES DISTRICT JUDGE

 

 

 

 
